DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to the after final amendment filed 05/13/2022 in which claims 1, 11, 20, and 22 have been amended, thus claims 1-3, 5-13, 15-20, and 22 are currently pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 11, and 20:
	wherein the delta function, Delta, is as follows:

    PNG
    media_image1.png
    113
    571
    media_image1.png
    Greyscale

Specifically, the delta function wherein X is the original training data set, X’ is the reference training data set, Y is the first output data set, Y’ is the second output data set, and cos is a cosine similarity function was not taught or fairly suggested in the prior art of record. 
The closest prior art of record is Papernot et al. (“The Limitations of Deep Learning Adversarial Settings”) which describes using an original training set to generate a first output dataset and using a reference training dataset to generate a second output dataset, however does not describe calculating a modified loss function using an original loss function and a delta function. Zheng et al. (“Improving the Robustness of Deep Neural Networks via Stability Training”) describes using a modified loss function which is the original objective function and Lstability which is a difference measure of the output, however does not describe the particular combination required by the claims. Yue et al. (“A similarity Measure Based on Species Proportions”) describes finding a ratio of similarity between two sets of data but does not describe the cosine similarity function required by the claims. 
Therefore, the independent claims taken as a whole, including the specific features of wherein the delta function, Delta, is as follows:

    PNG
    media_image1.png
    113
    571
    media_image1.png
    Greyscale

are considered allowable. 
When taken as a whole, the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 11, and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122